182 Ga. App. 826 (1987)
357 S.E.2d 143
JACKSON
v.
THE STATE.
74378.
Court of Appeals of Georgia.
Decided April 24, 1987.
Rehearing Denied May 7, 1987.
Joseph M. Todd, for appellant.
John C. Carbo III, Solicitor, for appellee.
DEEN, Presiding Judge.
The appellant, Felix Jackson, was convicted of simple battery. On appeal he asserts only the general grounds.
On April 8, 1986, Jackson went to the residence of his ex-wife. It is undisputed that he and she engaged in an argument in her bedroom, during which Jackson struck his ex-wife. He claimed that he struck her once in self-defense, after she had slapped him several times, but the ex-wife claimed that Jackson struck her without such provocation. In any event, the fight was stopped in the early rounds when their daughter appeared on the scene and shot at her father three times with a .22 caliber pistol, hitting him once in the abdomen. Wounded by this filial hostility, Jackson then left. Held:
Credibility, of course, is an issue decided by the trier of fact. Viewing the evidence in the light most favorable to the verdict, i.e., preferring the testimony of the appellant's ex-wife to that of the appellant, the evidence certainly authorized a rational trier of fact to find Jackson guilty beyond a reasonable doubt of simple battery. Jackson v. State, 178 Ga. App. 378 (343 SE2d 122) (1986).
Judgment affirmed. Birdsong, C. J., and Pope, J., concur.